Citation Nr: 0932044	
Decision Date: 08/26/09    Archive Date: 09/04/09

DOCKET NO.  08-00 208A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
pension benefits in the calculated amount of $53,693.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The appellant served on active duty from February 1951 to 
January 1953.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a March 2007 decision of the Committee on Waivers 
and Compromises (Committee) at the Department of Veterans 
Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, 
which denied waiver of recovery of an overpayment of pension 
benefits in the calculated amount of $59,916.  The RO has 
since recalculated the overpayment at issue to be $53,693.

The Board notes that the debt at issue in this case was 
created when VA retroactively terminated the appellant's 
pension based on the discovery that his spouse had been 
receiving benefits from the Social Security Administration 
which he had not previously reported.  The appellant has not 
specifically challenged the validity of the debt at issue in 
this case and the record contains no indication that it was 
improperly created or calculated; thus, the Board finds that 
the question need not be examined further.  See Schaper v. 
Derwinski, 1 Vet. App. 430 (1991); see also VAOPGCPREC 6-98, 
published at 63 Fed. Reg. 31,264 (1998).  

The Board notes that this case has been advanced on the 
docket in light of the appellant's age, pursuant to 38 
U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) (2008).


FINDINGS OF FACT

1.  In June 1995, the appellant was awarded nonservice-
connected pension benefits, effective March 1, 1995, based on 
his reports of no family income from any source, except for 
his own Social Security benefits.  In a June 1995 letter, and 
on numerous occasions thereafter, the appellant was clearly 
advised that the rate of his pension was based on his 
reported family income and that he was required to advise VA 
of any changes in his family income.

2.  On Financial Status Reports received by VA in February 
1999 and January 2000, the appellant reported, over his 
signature, that his family income consisted solely of his own 
Social Security benefits.  He specifically indicated that his 
spouse was not in receipt of benefits from the Social 
Security Administration.

3.  In 2006, VA discovered that the appellant's spouse had 
been in receipt of Social Security benefits since January 
1999.  As a result of excessive family income, the RO 
retroactively terminated the appellant's pension, effective 
February 1, 1999.  

4.  As a result of the retroactive termination of the 
appellant's pension, he was paid $53,693 in benefits to which 
he had no legal entitlement.

5.  The $53,693 overpayment at issue was created as a result 
of the appellant's misrepresentation of a material fact.


CONCLUSION OF LAW

Waiver of recovery of the overpayment of improved pension 
benefits in the calculated amount of $53,693 is precluded.  
38 U.S.C.A. §§ 5107(b), 5302(c) (West 2002); 38 C.F.R. §§ 
1.963(a), 1.965(b) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

As a preliminary matter, the Board notes that the Veterans 
Claims Assistance Act of 2000 (VCAA) does not apply in this 
case, given the nature of the issue on appeal.  See Barger v. 
Principi, 16 Vet. App. 132 (2002) (holding that the duties 
specified in the VCAA are not applicable to requests for a 
waiver of overpayment); see also Reyes v. Nicholson, 21 Vet. 
App. 370 (2007). 


Background

In February 1995, the appellant submitted an application for 
VA pension benefits on which he reported that he had no 
family income or assets, other than his own monthly Social 
Security Administration (SSA) benefits.  

In a June 1995 letter, the RO notified the appellant that his 
claim for pension had been granted.  He was advised of the 
amount of his monthly payment, beginning March 1, 1995.  He 
was advised that the rate of his pension was based on his 
income from Social Security and that the calculations assumed 
that he and his spouse had no income from any other source.  
The letter clearly advised the appellant that he was 
responsible for notifying VA immediately of any changes in 
his income or family status.  He was also provided with VA 
Form 21-8768, which further advised him of his responsibility 
to promptly report to VA any changes in his income or the 
status of his dependents.

In February 1998, the appellant submitted a claim for 
increased monthly pension based on the need for aid and 
attendance.  In a September 1998 letter, the RO notified the 
appellant that he had been awarded an aid and attendance 
allowance, effective March 1, 1998.  He was advised of the 
amount of his monthly pension, that the rate of such pension 
was based on his income from Social Security, and that the 
calculations assumed that he and his spouse had no income 
from any other source.  The letter again clearly advised the 
appellant that he was responsible for notifying VA 
immediately of any changes in his income or family status.  
He was also provided with VA Form 21-8768, which further 
advised him of his responsibility to promptly report to VA 
any changes in his income or the status of his dependents.

As a condition to his continued receipt of pension benefits, 
the appellant was required to submit annual Eligibility 
Verification Reports (EVRs).  In February 1999 and January 
2000, the appellant submitted EVRs on which he reported that 
he and his spouse had no income from any source, other than 
his own Social Security benefits.  He indicated that his 
spouse was not receiving benefits from Social Security.  
In response to the appellant's completed EVRs, in February 
1999 and January 2000 letters, the RO again advised the 
appellant of the rate of his pension, reminded him that the 
rate of his pension was based on his reported family income, 
and that he was required to advise VA of any changes in his 
family income.

In a September 2006 letter, the RO advised the appellant that 
they had learned that his spouse had been in receipt of 
Social Security benefits since January 1999, which he had not 
previously reported to VA.  The RO proposed to terminate the 
appellant's pension retroactively to 1999 based on excessive 
income.  He was advised that the retroactive termination of 
his pension would result in an overpayment, subject to 
repayment.  

In a November 2006 letter, the RO advised the appellant that 
his pension had been terminated, effective in 1999, based on 
excessive family income.  In a November 2006 letter, the Debt 
Management Center advised him that his debt totaled $59,916.  
As set forth above, his debt has since been recalculated to 
$53,693.  

In December 2006, the appellant requested waiver of recovery 
of the debt, claiming that he was not at fault in the 
creation of the debt because he advised his representative 
that his spouse had begun to receive Social Security 
benefits.  He further claimed that he was financially unable 
to repay the debt.  In support of his waiver request, the 
appellant submitted a January 2007 Financial Status Report on 
which he reported monthly family income of $4454, consisting 
of Social Security benefits for him and his spouse.  He 
reported monthly expenses in the amount of $2716, including 
several revolving credit accounts.

In a March 2007 decision, the Committee denied waiver of 
recovery of the pension overpayment, finding, inter alia, 
that the appellant was significantly at fault in the creation 
of the debt.  

In March 2007, the appellant disagreed with the Committee's 
decision.  He claimed that, when his spouse started receiving 
Social Security benefits, he notified the County Service 
Officer who was helping him with his VA benefits.  He stated, 
"At that point, I felt I had done what I was supposed to do.  
All correspondence from the VA said I had to report any 
change in my income and I did that."  He further claimed 
that, although VA did not reduce his benefits after his 
spouse began to receive Social Security benefits, "I was not 
aware that they should have been.  I was simply told in 
correspondence to report any changes and I did that.  I did 
not understand how the VA computed the amount my pension was 
supposed to be and fully believed I was being paid the 
correct amount."  

The appellant further claimed that the Financial Status 
Report he had previously submitted incorrectly reported his 
monthly income as $4454, when it was actually $2227.  He 
indicated that his monthly expenses exceeded his income by 
approximately $500 monthly.  He indicated that he had no 
financial ability to repay his debt to VA.  He asked that the 
Committee reconsider his waiver request.

In an August 2007 Statement of the Case, the Committee 
reconsidered the appellant's request for a waiver.  After 
such consideration, the Committee denied his request, finding 
that he had misrepresented a material fact in reporting on 
his January 2000 EVR that his spouse was not receiving Social 
Security benefits.  The RO indicated that such 
misrepresentation precluded a waiver.  The appellant 
perfected an appeal by his submission of a VA Form 9 in 
January 2008.  


Analysis

Pursuant to 38 U.S.C.A. § 1521(a), pension is payable to a 
veteran of a period of war who is permanently and totally 
disabled from nonservice-connected disability not the result 
of his or her own willful misconduct.  Basic entitlement 
exists if, among other things, such veteran's income is not 
in excess of the applicable maximum annual pension rate 
specified in 38 C.F.R. § 3.23.  See 38 U.S.C.A. § 1521(a); 38 
C.F.R. §§ 3.3(a)(3) (2008).

Payments of VA nonservice-connected pension benefits are made 
at a specified annual maximum rate, reduced on a dollar-for-
dollar basis by annualized countable family income.  38 
U.S.C.A. §§ 1503, 1521 (West 2002); 38 C.F.R. §§ 3.3, 3.23 
(2008).  Payments of any kind, from any source, shall be 
counted as income during the 12-month annualization period in 
which received, unless specifically excluded.  38 C.F.R. §§ 
3.271, 3.272 (2008).

A person who is receiving pension benefits is required to 
report to the VA in writing any material change or expected 
change in his or her income, net worth, or other circumstance 
that affects the payment of benefits.  38 U.S.C.A. § 1506; 
38 C.F.R. §§ 3.277, 3.660 (2008).  Overpayments created by 
the retroactive discontinuance of pension benefits will be 
subject to recovery unless waived.  38 C.F.R. § 3.660(a)(3) 
(2008).

Under applicable criteria, a request for waiver of an 
indebtedness shall only be considered:  (1) if it is made 
within 2 years following the date of a notice of indebtedness 
issued on or before March 31, 1983, by the VA to the debtor, 
or (2) if it is made within 180 days following the date of a 
notice of indebtedness issued on or after April 1, 1983, by 
the VA to the debtor.  38 U.S.C.A. § 5302(a); 38 C.F.R. 
§ 1.963(b) (2008).

In this case, the appellant timely applied for waiver of 
recovery of the debt at issue here.  Thus, he meets the basic 
eligibility requirements for consideration a waiver of 
recovery of this VA indebtedness, and his request must be 
considered.  

In that regard, recovery of overpayment of any benefits made 
under laws administered by the VA shall be waived if there is 
no indication of fraud, misrepresentation, or bad faith on 
the part of the person or persons having an interest in 
obtaining the waiver and recovery of the indebtedness from 
the payee who received such benefits would be against equity 
and good conscience.  38 U.S.C.A. § 5302(c); 38 C.F.R. §§ 
1.963(a), 1.965(b).

In other words, any indication that a claimant committed 
fraud, misrepresentation of a material fact, or bad faith in 
connection with his receipt of VA benefits precludes the 
Board from granting a waiver of recovery of the overpayment.  
This parallels the "clean hands" doctrine familiar in 
equity cases; only if a claimant is free from all taint of 
fraud in connection with his claim for benefits may waiver on 
account of "equity and good conscience" be considered.  See 
Farless v. Derwinski, 2 Vet. App. 555 (1992).  

In this case, the Committee has determined that the appellant 
misrepresented a material fact by submitting an EVR on which 
he indicated that his spouse was not in receipt of benefits 
from the Social Security Administration, when, in fact, she 
was.  The Board agrees with the Committee's conclusion.  

The evidence summarized above demonstrates that the appellant 
had been repeatedly informed by the RO that the rate of his 
pension was based on his reported family income, that such 
reports were that his spouse received no Social Security 
benefits, that he was required promptly to provide the RO 
with any changes in his family income.  Furthermore, the EVRs 
which the appellant submitted in February 1999 and January 
2000 specifically asked about his spouse's income, including 
Social Security benefits.  

The Board has considered the appellant's contentions to the 
effect that he informed a veterans service officer in 1999 
that his spouse had begun to receive Social Security 
benefits.  Thus, it is clear that he knew of his income 
reporting responsibilities.  Despite this, he provided VA 
with EVRs in February 1999 and January 2000 on which he 
specifically denied that his spouse was in receipt of income 
from Social Security when, in fact, she was.

In view of the above, the Board cannot accept that the 
appellant's misrepresentation of his family income was the 
result of inadvertence or misunderstanding.  38 C.F.R. 
§ 1.962(b) (2008).  Rather, the record appears to indicate 
that the appellant acted intentionally in underreporting his 
family income in order to retain pension benefits to which he 
was not entitled.  He had been repeatedly advised that his 
pension was dependent on the amount of his family income and 
that VA's calculations were based on his reports that his 
spouse was receiving no income.  In view of this, the Board 
can only conclude that the appellant knew that he would not 
continue to receive pension at the rate he was then receiving 
it if he reported his spouse's income, and that he 
accordingly elected not to report this income to VA.  Even if 
he had notified a county service officer of his spouse's 
Social Security income in 1999, the fact remains that he 
thereafter misrepresented her income on the 2000 EVR, as well 
as continued to collect the same rate of pension, despite his 
spouse's increased income.

As such, the Board finds that the most probative evidence 
establishes that the appellant's affirmative 
misrepresentations to VA about his spouse's income on the 
January 2000 EVR constituted intentional representation of a 
material fact and was the proximate cause of the overpayment 
at issue here.  This precludes VA from waiving recovery of 
any part of the overpayment.  38 U.S.C.A. § 5302(c); 38 
C.F.R. § 1.965(b).  

In reaching this decision, the Board has considered the 
appellant's contentions to the effect that he did not 
understand his reporting responsibilities or how his pension 
was calculated.  Assuming for the sake of argument that this 
is true, his request for a waiver would still be denied.  

In addressing whether collection of the debt from the 
appellant would be contrary to the principles of equity and 
good conscience, the applicable regulation provides that the 
standard of "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate the need for reasonableness and moderation in the 
exercise of the Government's rights.  38 C.F.R. § 1.965(a) 
(2008).  

In such a determination, consideration will be given to six 
elements which include the degree of fault of the debtor; a 
balancing of fault between the debtor and VA; whether 
recovery of the overpayment would cause undue financial 
hardship to the debtor, or result in unjust enrichment; and 
whether repayment of the debt would defeat the purpose for 
which it was intended.  38 U.S.C.A. § 5302 (West 2002); 38 
C.F.R. § 1.965 (2008).

In considering these factors, the Board initially finds that 
the fault in the creation of the overpayment at issue lies 
exclusively with the appellant, as it was caused solely by 
his inaccurate reporting of his family income and/or his 
failure to advise VA of his spouse's Social Security income 
in a timely manner.  The record reveals that the appellant 
had been clearly and repeatedly notified of his reporting 
responsibilities.  The Board finds that, despite the fact 
that the appellant knew or should have known of his reporting 
responsibilities, he failed to discharge those duties in a 
timely manner.

The second element concerns "balancing of faults."  38 
C.F.R. § 1.965(a)(2) (2008).  This element requires weighing 
the fault of the debtor against the fault of VA.  In that 
regard, it is clear that the debt was created solely due to 
the appellant's failure to provide VA with timely and 
accurate information regarding his family income.  The Board 
finds that VA bears no fault in the creation of this debt; 
rather, his pension was awarded and continued in reliance on 
information the appellant provided.  Moreover, the record 
shows VA took prompt action to terminate the pension once it 
was discovered that his family income was excessive.

The next element to be considered regards "undue hardship," 
described as "[w]hether collection would deprive debtor or 
family of basic necessities."  38 C.F.R. § 1.965(a)(3) 
(2008).  In this respect, according to the appellant's most 
recent contentions, his expenses exceed his income by $500 
monthly.  The Board observes that the appellant's expenses 
include several revolving credit accounts and notes that the 
appellant's indebtedness to the Government should be afforded 
the same attention he provides his other creditors.  In any 
event, assuming for the sake of argument that his reported 
financial information is accurate, repayment of the debt at 
issue here would result in financial hardship.  

The next element to be considered concerns whether recovery 
of the overpayment at issue would defeat the purpose for 
which the benefits were intended.  38 C.F.R. § 1.965(a)(4) 
(2008).  The pension benefits paid to the appellant derive 
from a needs-based program intended to assure that 
beneficiaries are able to meet their basic needs.  In this 
case, while the appellant has claimed financial hardship, it 
appears that many of his expenses are repayment on debts and 
not those required to meet the basic needs of his family.  
Both he and his spouse receive Social Security payments.  
Thus, it does not appear that recovery of the overpayment 
would defeat the purpose of the benefits originally 
authorized.  38 C.F.R. § 1.965(a)(4) (2008).

The fifth element involves "unjust enrichment," i.e., the 
concept that failure to make restitution would result in 
unfair gain to the debtor.  38 C.F.R. § 1.965(a)(5) (2008).  
In this case, the appellant received additional VA pension to 
which he was not legally entitled.  Waiver of this debt would 
therefore result in a windfall and produce unfair gain to the 
appellant.  The failure of the Government to insist on its 
right to repayment of this debt would result in the 
appellant's unjust enrichment at the expense of the taxpayer, 
and it would negatively impact other VA beneficiaries as 
resources for their care are certainly not unlimited.

The final element to be considered is whether reliance on VA 
benefits resulted in the appellant relinquishing a valuable 
right or incurring a legal obligation.  38 C.F.R. § 
1.965(a)(6) (2008).  The appellant has not claimed that he 
relinquished any right or incurred any legal obligation in 
reliance on receipt of a spousal allowance, nor is there any 
evidence that he did so.

After carefully weighing all relevant factors set forth 
above, and considering the benefit of the doubt doctrine set 
forth in 38 U.S.C.A. § 5107, the Board finds that recovery of 
the debt at issue here would not violate the principles of 
equity and good conscience.  As discussed above, the Board 
finds that the appellant bears sole fault in the creation of 
this debt, that repayment of this amount would not deprive 
him of the basic necessities of life, nor would it defeat the 
purpose for which the benefits were intended, and failure to 
recover this portion of the overpayment would result in 
unfair gain to the appellant.  These factors outweigh the 
other factors discussed above and dictate that as a matter of 
equity, his request for waiver of recovery of the $53,693 
pension overpayment must be denied.  38 U.S.C.A. § 5302; 38 
C.F.R. §§ 1.962, 1.963.




ORDER

Waiver of recovery of the overpayment of pension benefits in 
the calculated amount of $53,693 is denied.  



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


